Citation Nr: 1702249	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  09-20 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include atrial fibrillation, bradycardia, and sick sinus syndrome, claimed as secondary to service-connected type II diabetes mellitus.  

2.  Entitlement to service connection for a chronic skin disorder, to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma, claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1964 to July 1968, which included overseas service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2008 and December 2008 of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which, respectively and inter alia, denied the Veteran's claims of entitlement to service connection for a chronic skin disorder to include dermatitis lichen simplex chronicus, actinic keratosis, seborrhea, and squamous cell carcinoma, claimed as due to Agent Orange exposure, and for a heart disorder to include atrial fibrillation, bradycardia, and sick sinus syndrome disorder, claimed as secondary to service-connected type II diabetes mellitus.

In July 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional evidentiary development, including providing the Veteran with medical examinations. In an August 2015 decision, the Board denied service connection for chronic skin disorder claimed as due to Agent Orange exposure and for a heart disorder, claimed as secondary to service-connected type II diabetes mellitus. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In an August 2016 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claims was required because the Board erred in the August 2015 decision when it did not ensure that VA complied with its duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) by providing examination reports and opinions that were adequate for rating purposes. In an August 2016 Order, the Court vacated the August 2015 Board decision that denied service connection for a skin disorder and for a heart disorder, and the Court remanded the matter to the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  
REMAND

In the August 2016 Joint Motion for Partial Remand, the parties agreed that remand of the Veteran's claims was required because the Board erred in the August 2015 decision that denied entitlement to service connection for a heart disorder and for a skin disorder when it did not ensure that VA complied with its duty to assist under the requirements of 38 U.S.C. § 5103A and 38 C.F.R. § 3.159(c) by providing adequate examinations and opinions.   

Regarding service connection for a heart disorder to include atrial fibrillation, bradycardia, and sick sinus syndrome, claimed as secondary to service-connected type II diabetes mellitus, the evidence of record reflects that in July 2013 the Board remanded the Veteran's claim for a new examination, and instructed the examiner to, inter alia, "acknowledge and discuss the July 2009 physician letter."  In the July 22, 2009 private medical opinion, Dr. J. A. M. stated that "I am unable to with confidence state that diabetes is a known cause of atrial fibrillation.  It is certainly affiliated with atrial fibrillation and certainly has an impact on how we manage his atrial fibrillation."  Pursuant to this remand order, VA examination reports were subsequently obtained in September and November 2013 and an addendum opinion was obtained in December 2013.     

However, the parties to the Joint Motion for Partial Remand found that the examination reports and medical opinions were not adequate for rating purposes, as the opinions contained no substantive medical findings or rationale.  The parties noted that the December 2013 VA addendum opinion consists of only one sentence: "I have reviewed the July 2009 letter by Dr. M.  There are no changes to the diagnoses or medical opinions provided on that exam."  The parties found that the examiner did not explain why there were no changes to the previous opinions or provide any discussion regarding the July 2009 physician letter, as requested in the Board's July 25, 2013 remand.  The parties further noted that, to the extent that the September 2013 VA examiner opined that Veteran "has not been diagnosed with ischemic heart disease which is the only heart condition shown to have an association with agent orange exposure," the examiner did not address whether Veteran's current heart condition could be directly, rather than presumptively, related to Agent Orange exposure, nor was this matter addressed in the subsequent November 2013 or December 2013 opinions.  

Regarding the claim for service connection for a chronic skin disorder, review of the record shows that the Board relied on the September 2013 VA examination report when denying this claim.  The parties found that the September 2013 VA examination was not adequate for rating purposes.  The parties noted that, during this examination, the examiner found that the Veteran's skin conditions, diagnosed as basal cell carcinoma, squamous cell carcinoma, actinic keratosis, rosacea and perioral dermatitis, were not linked to an event, injury, or disease in service, to include agent orange exposure, because, inter alia, "[t]he cancerous and precancerous lesions have all been in sun exposed areas and are likely caused by sun exposure, not agent orange."  The parties pointed out that, during the examination, the examiner did not record any medical history to include problems with sun exposure or identify whether such sun exposure was prior to, during, or after active military service.  The parties also found that, to the extent that the examiner opined that the Veteran "has not been diagnosed with a skin condition that has been shown to be associated with agent orange exposure" and that "[r]osacea and dermatitis have not been shown to be caused by exposure to agent orange," the examiner did not properly address whether the Veteran's chronic skin disorder could be directly, rather than presumptively, related to Agent Orange exposure, or explain why the rosacea and dermatitis have not been shown to be caused by exposure to Agent Orange.  The parties found that as a result, a remand is warranted for a new VA examination or opinion regarding the chronic skin condition.  

In addition, the parties found that, because the Board relied on VA examination reports and opinions that were not adequate for rating purposes, the duty to assist was not satisfied in this case and that remand was warranted.  Thus, the Board finds that additional examination is necessary in this matter.

Service treatment records confirm the Veteran's service in Vietnam during the applicable time period.  Therefore, exposure to such herbicide agents may be presumed because there is no affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iii) (2016).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his heart.  The examiner should report all current cardiovascular diagnoses and specify whether the Veteran currently has ischemic heart disease.

(a) The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current heart disorder either began during or is otherwise caused by or related to injury, disease, or other event in active service to include the Veteran's presumed exposure to herbicides.  The examiner should address why or why not this conclusion is so.  

(b) The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disorder was caused by the service-connected diabetes mellitus type II and/or is aggravated by the service-connected diabetes mellitus type II.  The examiner should address why or why not this conclusion is so. 

The examiner should acknowledge and discuss the July 2009 private medical opinion by Dr. J. A. M. in which Dr. M. stated that "I am unable to with confidence state that diabetes is a known cause of atrial fibrillation.  It is certainly affiliated with atrial fibrillation and certainly has an impact on how we manage his atrial fibrillation."

The examiner should clearly outline the rationale for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  
2.  Schedule the Veteran for a VA examination of his skin.  The examiner should report all current diagnoses.  

(a) The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder either began during or is otherwise caused by or related to injury, disease, or other event in active service, to include as a result of the Veteran's presumed exposure to herbicides.  The examiner should address why or why not this conclusion is so.  

(b) The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disorder to include squamous cell carcinoma and basal cell carcinoma either began during or is otherwise caused by or related to injury, disease, or other event in active service to include exposure to sun in active service.  The examiner should address why or why not this conclusion is so.  

The examiner should acknowledge and discuss the September 2013 VA examination report which shows that the VA examiner found that the Veteran's skin conditions, diagnosed as basal cell carcinoma, squamous cell carcinoma, actinic keratosis, rosacea and perioral dermatitis, were not linked to an event, injury, or disease in service, to include agent orange exposure, because the cancerous and precancerous lesions have all been in sun exposed areas and are likely caused by sun exposure, not agent orange.  The VA examiner should record the Veteran's medical history pertinent to sun exposure and problems with sun exposure and identify whether such sun exposure was prior to, during, or after active duty.  
The examiner should outline the rationale for all opinion expressed. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  Readjudicate the claims on appeal-as are listed on the title page of this Remand-in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

